—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.H.O.), dated May 9, 2000, which, after a hearing, granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the petition and permanently stayed arbitration of the uninsured motorist claim. The determination that there was no physical contact between the appellant’s vehicle and the alleged offending vehicle is supported by a fair interpretation of the evidence and should not be disturbed (see, Matter of Prudential Prop. & Cas. Ins. Co. v Hobson, 67 NY2d 19). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.